DETAILED ACTION
Response filed on 5/28/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1 and 11 are amended.
No claims are canceled.
No new claims are added.
Claims 1-15 are pending for examination.
Response to arguments






Applicant’s response filed on 5/28/2021 has been considered. Arguments are based on amended claims and are persuasive.
35 U.S.C. § 103 rejections are withdrawn.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowable over the prior arts of record since the prior arts do not teach or render obvious to disclose combined claimed limitations recited as-a-whole as interpreted in light of the specification and in view of applicant’s persuasive arguments.
The closest prior art Kong (US 2020/0213883 A1) discloses SYSTEM AND METHOD FOR TESTING END-TO-END PERFORMANCE OF USER EQUIPMENT COMMUNICATING WITH BASE STATIONS using a test system for testing an antenna of user equipment includes a channel emulator, an anechoic chamber, a base station emulator and a test control computer. The channel emulator supports bi-directional 
Though it does the protocol testing emulating two different scenarios, fading and non-fading, it does not disclose testing with two analysis modes with or without using the modulator, as per the instant application.
Prior art El-Hassan (US 2014/0119421 A1) discloses a test system that may include a test host and a tester, the tester providing radio-frequency test signals to a device under test (DUT) which includes radiofrequency decoding circuitry that processes the test signals using a communications protocol and digital demodulator circuitry that processes the test signals without using the communications protocol.
Disclosure by El-Hassan, though performs two types of analysis, the types of analysis are not the same as the instant application with or without using the modulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462